DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made to Applicant’s claim to priority to PCT App. No. US2018/035776 filed June 4, 2018, to PCT App. No. US2018/022732 filed March 15, 2018, and to U.S. Provisional App. No. 62/514,072 filed June 2, 2017. 

Status of Claims
This Office Action is responsive to the preliminary amendment filed on November 27, 2019. As directed by the amendment: claims 4-5, 7, 13-18, 21-22, 25, 27-28, and 31 have been amended; claims 1, 6, 8-12, 20, 23-24, 26, and 29 have been cancelled. Thus, claims 2-5, 7, 13-19, 21-22, 25, 27-28, and 30-32 are presently pending in this application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bottom surface of the at least one flap contacts an entire outer edge of the compartment” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites “wherein a bottom surface of the at least one flap contacts an entire outer edge of the compartment.”, ln 1-2 while claim 19, to which claim 22 depends, recites “wherein the portion of the at least one flap that extends upwardly away from the plane and the cavity is configured to be exposed to 

    PNG
    media_image1.png
    202
    387
    media_image1.png
    Greyscale

Figure α, Adapted from Figure 14 of Applicant’s Disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “wherein a bottom surface of the at least one flap contacts an entire outer edge of the compartment.”, ln 1-2 while claim 19, to which claim 22 depends, recites “wherein the portion of the at least one flap that extends upwardly away from the plane and the cavity is configured to be exposed to an air flow acting on a top surface of the at least one flap, the air flow being configured to move the at least one flap from the closed position to the open position”, ln 2-4 it is unclear how the portion of the at least one flap that extends upwardly away from the cavity and the plane can be configured to be exposed to an air flow acting on a top surface of the at least one flap while a bottom surface of the at least one flap contacts an entire outer edge of the compartment. Specially, Applicant’s disclosure depicts a portion of the at least one flap 217a (Fig. 14) that extends upwardly away from the cavity 219 (Fig. 14), thus the surface (i.e. the claimed top surface) that is exposed to an air flow would be A (Fig. α, annotated below) i.e. the surface facing (i.e. proximal to) the container defined by the compartment, while surface A also contact an entire outer edge of the compartment (Fig. 13) because surface A is the surface facing (i.e. proximal to) the compartment. Therefore, the claimed top surface and bottom surface of the at least one flap are described as the same surface. For the purpose of this Office Action Examiner is not making a judgment on the subject matter of claim 22 because the Examiner is unable to provide cogent and reasonable interpretation for claim 22 that would resolve the issues.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 7, 13-19, 21, 27-28, and 30-32 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aberg et al. (U.S. Pub. No. 2014/0007875; hereinafter: “Aberg”).
Regarding Claim 2, Aberg discloses an inhaler for facilitating inhalation of dry powder (Abstract), the inhaler comprising: a body (39, 40; Fig. 9A, 9B, 11) defining an interior space (inside area created by 39 and 40; Fig. 9A-14) and including a mouth piece (42; Fig. 9A, 14); and at least one member (35, 38; Fig. 9A, 11-14) within the interior space of the body (Fig. 9A11-14; ¶¶ 0077-0092), the at least one member including at least one compartment (37; Fig. 9A, 10B, 10C, 13A, 14) defining a cavity (area defined by 37; Fig. 9A, 10B, 10C, 13A, 14) configured to hold dry powder (¶ 0077), the at least one compartment including at least one flap (36, 63, 64; Fig. 9A, 11, 13A, 14) and an opening (A, Fig. A annotated below) configured to release the dry powder when the at least one flap is reconfigured from a closed position (Fig. 11) to an open position (Fig. 14; ¶¶ 0077-0092), the at least one flap covering the opening and inhibiting the dry powder from being released from the cavity in the closed position (Fig. 11; ¶¶ 0077-0092).

    PNG
    media_image2.png
    250
    420
    media_image2.png
    Greyscale

Figure A, Adapted from Figure 14 of Aberg.
Regarding Claim 3, Aberg discloses the inhaler wherein the at least one member is at least one annular member (35, 38; Fig. 9A, 11-14) that is rotatable discloses the inhaler with respect to the mouthpiece (¶¶ 0077-0092).
Regarding Claim 4, Aberg discloses the inhaler wherein the at least one flap includes two flaps (63, 64; Fig. 9A, 11, 13A, 14) , the opening being configured to release the dry powder when each of the flaps is reconfigured from the closed position to the open position, each flap covering a portion of the opening in the closed position (Fig. 14; ¶¶ 0077-0092).
Regarding Claim 5, Aberg discloses the inhaler wherein one of the two flaps opens into the cavity and the other of the two flaps opens out from the cavity (Fig. 14; ¶¶ 0077-0092).
Regarding Claim 7, Aberg discloses the inhaler wherein each of the two flaps contacts an outer edge (B, Fig. A annotated above) of the compartment and a projection (C, Fig. A annotated above) of the inhaler.
Regarding Claim 13, Aberg discloses the inhaler wherein the at least one flap includes 

    PNG
    media_image3.png
    264
    427
    media_image3.png
    Greyscale

Figure B, Adapted from Figure 14 of Aberg.
Regarding Claim 14, Aberg discloses the inhaler wherein one of the two slots (A, Fig. B annotated above) is closer to an outer periphery slots (C, Fig. B annotated above) of the inhaler and the other one of the two slots (B, Fig. B annotated above) is closer to a center (at 59; Fig. 12) of the inhaler.
Regarding Claim 15, Aberg discloses the inhaler wherein each slot is reconfigurable between a closed position and an open position (Fig. 14; ¶¶ 0077-0092).
Regarding Claim 16, Aberg discloses the inhaler wherein the slots are located on opposing sides of a projection (C, Fig. A annotated above) of the inhaler.
Regarding Claim 17, Aberg discloses the inhaler wherein the first slot opens into the cavity and the second slot opens out from the cavity (Fig. 14; ¶¶ 0077-0092).
Regarding Claim 18, Aberg discloses the inhaler wherein the at least one flap extends in a first plane (A, Fig. C annotated below; Examiner notes: Aberg discloses the first plane as the top surface of the least one member 35 (A, Fig. C annotated below), and wherein a portion (64; Fig. 14) of the at least one flap extends upwardly away from the plane and the cavity.

    PNG
    media_image4.png
    268
    447
    media_image4.png
    Greyscale

Figure C, Adapted from Figure 14 of Aberg.
Regarding Claim 19, Aberg discloses the inhaler wherein the portion of the at least one flap that extends upwardly away from the plane and the cavity is configured to be exposed to an 
Regarding Claim 21, Aberg discloses the inhaler wherein the portion of the at least one flap that extends upwardly away from the plane and the cavity receives or catches at least some air flow traveling across the at least one flap (55; Fig. 14; ¶¶ 0077-0092).
Regarding Claim 27, Aberg discloses the inhaler wherein an outer periphery of the at least one 
Regarding Claim 28, Aberg discloses the inhaler wherein the body further includes a trigger (41; Fig. 9A) that extends into the interior space of the body (Fig. 9A; ¶¶ 0077, 0079, 0081-0082, 0089), and wherein at least a distal end (47; Fig. 9A) of the trigger contacts one of the teeth of the at least one annular member (Fig. 9A; ¶¶ 0077, 0079, 0081-0082, 0089).

Regarding Claim 30, Aberg discloses a method of administering dry power medicament, the medicament being contained in an inhaler (Fig. 9A), the inhaler including a body (39, 40; Fig. 9A, 9B, 11) defining an interior space (inside area created by 39 and 40; Fig. 9A-14) and including a mouth piece (42; Fig. 9A, 14), the inhaler further including at least one member (35, 38; Fig. 9A, 11-14) within the interior space of the body (Fig. 9A11-14; ¶¶ 0077-0092), the at least one member including at least one compartment (37; Fig. 9A, 10B, 10C, 13A, 14) defining a cavity (area defined by 37; Fig. 9A, 10B, 10C, 13A, 14) configured to hold the medicament (¶ 0077), the at least one compartment including at least one flap (36, 63, 64; Fig. 9A, 11, 13A, 14) and an opening (A, Fig. A annotated above) configured to release the medicament when the at least one flap is reconfigured from a closed position (Fig. 11) to an open position (Fig. 14; ¶¶ 0077-0092), the at least one flap covering the opening and inhibiting the medicament from being released from the cavity in the closed position (Fig. 11; ¶¶ 0077-0092), the method comprising: inhaling through the mouth piece, thereby causing air to reconfigure the at least one flap from the 
Regarding Claim 31, Aberg discloses the method wherein the at least one member is at least one annular member (35, 38; Fig. 9A, 11-14) that is rotatable discloses the inhaler with respect to the mouthpiece (¶¶ 0077-0092).

Regarding Claim 32, Aberg discloses a method of effectively administering one or more small doses of a medicament for the treatment of asthma (¶ 0001), the method comprising: inhaling  through a mouth piece (42; Fig. 9a, 14) of an inhaler (Fig. 9A), thereby causing air to reconfigure at least one flap (36, 63, 64; Fig. 9A, 11, 13A, 14) within a body (39, 40; Fig. 9A, 9B, 11) of the inhaler from a closed position (Fig. 11; ¶¶ 0077-0092) to an open position (Fig. 14; ¶¶ 0077-0092) and force at least some of the medicament out of a cavity (area defined by 37; Fig. 9A, 10B, 10C, 13A, 14) beneath the at least one flap and through the mouth piece (Fig. 14; ¶¶ 0077-0092) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Aberg as applied to claim 2 above, and further in view of Brian et al. (U.S. Pub No. 2011/0259326; hereinafter: “Brian”).
Regarding Claim 25, Aberg discloses the inhaler, shown above.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the body of the inhaler of Aberg to include the desiccant as taught by Brian for the purpose of providing moisture protection (See Brian: ¶ 0103).

Allowable Subject Matter
The Examiner notes that no art rejection has been made for claim 22 at this time as the prior art of record fails to disclose the claims as written. The Examiner retains the right to make a new art based rejection on these claims once the 112 rejections have been resolved by the Applicant.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785